Oo oo + TO WO F&F WY HY =

to fw Hw w Hw 8 RF eS ee ee oe ee Oe ea
Qo yD MH FF WY NY KH CS Oe ID DH AH S&S W PY K& CO

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JOSE OJEDA,

Plaintiff,
V.

CRYSTAL BATTERSON; and DOES 2
THROUGH 10,

Defendants.

Case No.: 2:18-cv-9523 R (PLAx)

ORDER RE STIPULATED
PROTECTIVE ORDER

 

 

Having considered the papers, and finding that good cause exists, the

Parties’ Stipulated Protective Order is granted as modified by the Court.

IT IS SO ORDERED.

DATED: July 8, 2019

BLK Arama

PAUL L. ABRAMS
UNITED STATES MAGISTRATE JUDGE

 

 

 

 

 
COUNTY COUNSEL
County of Santa Barbara
105 East Anapamu Street
Santa Barbara, CA 93101
(805) 568-2950

Oo © ST DH MA fF BH YP =

RO BD BO OO mmm meme
a fb | NY S&S SCS OS me HT KO Oh eB Oe UN CO

26
27
28

MICHAEL C. GHIZZONI, COUNTY COUNSEL
JULIUS ABANISE, DEPUTY (Bar #279713)
OFFICE OF COUNTY COUNSEL
105 East Anapamu Street, Room 201
Santa Barbara, CA 93101

(805) 568-2950/FAX: (805) 569-2983
jabanise@co.santa-barbara.ca.us
Attorneys for Defendant
CRYSTAL BATTERSON NOTE CHANGES MADE BY THE COURT.
DARRELL J. YORK, ESQ. (SBN 145601)
SARAH L. GARVEY, ESQ. (SBN 202491)
LAW OFFICES OF YORK & GARVEY
137 N. Larchmont Blvd. #506

Los Angeles CA 90004

(866) 908-2121

djylaw@gmail.com

Attorneys for Plaintiff

JOSE OJEDA
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION
JOSE OJEDA, CASE NO. 2:18-cy-9523 R (PLAx)
Plaintiff, {PROPOSED}STIPULATED
vs. PROTECTIVE ORDER
CRYSTAL BATTERSON ; and DOES | Assigned Judge: Hon. Manuel L. Real
2 THROUGH 10, Ctrm: 880, 8" Floor
Defendants.

 

 

 

1

 

[PROPOSED] STIPULATED PROTECTIVE ORDER

 
COUNTY COUNSEL

County of Santa Barbara
105 East Anapamu Street
Santa Barbara, CA 93101
(805) 568-2950

So © 1 DA mn fk. WY WY =

YY NM NH BRO OD mmm mm mek kkk
nO & WY NY = SF OS OB AI DA nN hk WwW NY & CC

26
|
28

1. A. PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential or
private information for which special protection from public disclosure and
from use for any purpose other than prosecuting this litigation may be
warranted. Accordingly, the parties hereby stipulate to and petition the Court to
enter the following Stipulated Protective Order. The parties acknowledge that
this Order does not confer blanket protections on all disclosures or responses to
discovery and that the protection it affords from public disclosure and use
extends only to the limited information or items that are entitled to confidential
treatment under the applicable legal principles. The parties further
acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
Order does not entitle them to file confidential information under seal; Civil
Local Rule 79-5 sets forth the procedures that must be followed and the
standards that will be applied when a party seeks permission from the court to
file material under seal.

B. GOOD CAUSE STATEMENT

This action is likely to involve the following information or items entitled
to confidential treatment:

] Santa Barbara County Sheriff’s Office Jail Classification records.

2: Santa Barbara Sheriffs Office policies, procedures, training
materials, and other material, disclosure of which may give rise to institutional
safety and security concerns.

3. Personnel records of Defendant CRYSTAL BATTERSON, and
any other peace officer or Sheriff's Office employee made a party to this matter,
are confidential and may be privileged and protected pursuant to these
defendants’ individual rights to privacy as set forth in the California

Constitution, Article I, Section 1. The defense contend that treatment of peace
2

 

 

[PROPOSED] STIPULATED PROTECTIVE ORDER

 
So © 1 DH wn fF |] N=

Ny NO BW NR ORD OO mm mmm mm mk ek fed
on ff} |S NY = S&F CO PBA A wn F&F WY NY = SC

26

COUNTY COUNSEL

County of Santa Barbara 27
105 East Anapamu Street

Santa Barbara, CA 93101

(805) 568-2950

officer personnel records, which contain personal data and law enforcement
related information, is particularly of concern in this matter where the Plaintiff
has a criminal record.

All of this information may be privileged or otherwise protected from
disclosure under the U.S. Constitution, state or federal statutes, court rules, case
decisions, or common law. Accordingly, to expedite the flow of information, to
facilitate the prompt resolution of disputes over confidentiality of discovery
materials, to adequately protect information that parties are entitled to keep
confidential, to ensure that the parties are permitted reasonable necessary uses
of such material in preparation for and in the conduct of trial, to address their
handling at the end of the litigation, and serve the ends of justice, a protective
order for such information is justified in this matter. It is the intent of the parties
that information will not be designated as confidential for tactical reasons and
that nothing be so designated without a good faith belief that it has been
maintained in a confidential non-public manner, and there is good cause why it
should not be part of the public record of this case.

2. DEFINITIONS

2.1 Action: this pending federal law suit.

2.2 Challenging Party: a Party or Non-Party that challenges the
designation of information or items under this Order.

2.3 “CONFIDENTIAL” and “CONFIDENTIAL — COUNSEL’S EYES
ONLY” Information or Items: information (regardless of how it is generated,
stored or maintained) or tangible things that qualify for protection under Federal
Rule of Civil Procedure 26(c), and as specified above in the Good Cause
Statement.

2.4 Counsel: Outside Counsel of Record and House Counsel (as well

as their support staff).
3

 

 

[PROPOSED] STIPULATED PROTECTIVE ORDER

 
COUNTY COUNSEL
‘County of Santa Barbara
105 East Anapamu Street
Santa Barbara, CA 93101
(805) 568-2950

eo © }AH HN ue hk} HH YO =

Ny NY Be NON Om mmm mmm fem
a & Ww NY = SCS CO BAIT An wn BF WwW NO = CS

26
27

2.5 Designating Party: a Party or Non-Party that designates

information or items that it produces in disclosures or in responses to discovery
as “CONFIDENTIAL” or “CONFIDENTIAL — COUNSEL’S EYES ONLY.”

2.6 Disclosure or Discovery Material: all items or information,
regardless of the medium or manner in which it is generated, stored, or
maintained (including, among other things, testimony, transcripts, and tangible
things), that are produced or generated in disclosures or responses to discovery
in this matter.

2.7 Expert: a person with specialized knowledge or experience in a
matter pertinent to the litigation who has been retained by a Party or its counsel
to serve as an expert witness or as a consultant in this Action.

2.8 House Counsel: attorneys who are employees of a party to this
Action. House Counsel does not include Outside Counsel of Record or any
other outside counsel. .

2.9 Non-Party: any natural person, partnership, corporation,
association, or other legal entity not named as a Party to this action.

2.10 Outside Counsel of Record: attorneys who are not employees of a
party to this Action but are retained to represent or advise a party to this Action
and have appeared in this Action on behalf of that party or are affiliated with a
law firm which has appeared on behalf of that party, and includes support staff.

2.11 Party: any party to this Action, including all of its officers,
directors, employees, consultants, retained experts, and Outside Counsel of
Record (and their support staffs).

2.12 Producing Party: a Party or Non-Party that produces Disclosure or
Discovery Material in this Action.

2.13 Professional Vendors: persons or entities that provide litigation

support services (e.g., photocopying videotaping, translating, preparing exhibits
4

 

 

[PROPOSED] STIPULATED PROTECTIVE ORDER

 
COUNTY COUNSEL
County of Santa Barbara
105 East Anapamu Street
Santa Barbara, CA 93101
(805) 568-2950

Oo © A DA un & BY NY =

YY NO NO NOD Om mmm mmm et
a & |» NY = S&S ©) OT HO wm hk HH NY = CO

26
27
28

 

or demonstrations, and organizing, sorting, or retrieving data in any form or
medium) and their employees and subcontractors.

2.14 Protected Material: any Disclosure or Discovery Material that is
designated as “CONFIDENTIAL” or “CONFIDENTIAL — COUNSEL’S EYES
ONLY.”

2.15 Receiving Party: a Party that receives Disclosure or Discovery
Material from a Producing Party.

3. SCOPE

The protections conferred by this Stipulation and Order cover not only
Protected Material (as defined above), but also (1) any information copied or
extracted from Protected Material; (2) all copies, excerpts, summaries, or
compilations of Protected Material; and (3) any testimony, conversations, or
presentations by Parties or their Counsel that might reveal Protected Material.
Any use of Protected Material at trial shall be governed by the orders of the trial
judge. This Order does not apply to any dispositive motions. This Order does
not govern the use of Protected Material at trial.

4. DURATION

Even after final disposition of this litigation, the confidentiality
obligations imposed by this Order shall remain in effect until a Designating
Party agrees otherwise in writing or a court order otherwise directs. Final
disposition shall be deemed to be the later of (1) dismissal of all claims and
defenses in this Action, with or without prejudice; and (2) final judgment herein
after the completion and exhaustion of all appeals, rehearings, remands, trials,
or reviews of this Action, including the time limits for filing any motions or
applications for extension of time pursuant to applicable law.

5. | DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for
5

 

[PROPOSED] STIPULATED PROTECTIVE ORDER

 
COUNTY COUNSEL
County of Santa Barbara
105 East Anapamu Street
Santa Barbara, CA 93101
(805) 568-2950

So FCF A HD on . DH =

Mme NM BR OR Omit
a -&» } NY = S&S Oo Oo AT AO mH kk we NY S&F CC

26
27
28

Protection. Each Party or Non-Party that designates information or items for
protection under this Order must take care to limit any such designation to
specific material that qualifies under the appropriate standards. The Designating
Party must designate for protection only those parts of material, documents,
items, or oral or written communications that qualify so that other portions of
the material, documents, items, or communications for which protection is not
warranted are not swept unjustifiably within the ambit of this Order.

Mass, indiscriminate, or routinized designations are prohibited.
Designations that are shown to be clearly unjustified or that have been made for
an improper purpose (e.g., to unnecessarily encumber the case development
process or to impose unnecessary expenses and burdens on other parties) may
expose the Designating Party to sanctions.

If it comes to a Designating Party’s attention that information or items
that it designated for protection do not qualify for protection, that Designating
Party must promptly notify all other Parties that is withdrawing the inapplicable
designation.

5.2 Manner and Timing of Designations. Except as otherwise provided
in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies
for protection under this Order must be clearly so designated before the material
is disclosed or produced.

Designation in conformity with this Order requires:

(a) for information in documentary form (e.g., paper or electronic
documents, but excluding transcripts of depositions or other pretrial or trial
proceedings), that the Producing Party affix at a minimum, the legend
“CONFIDENTIAL” or “CONFIDENTIAL — COUNSEL’S EYES ONLY”

(hereinafter “CONFIDENTIAL legend”), to each page that contains Protected
6

 

 

[PROPOSED] STIPULATED PROTECTIVE ORDER

 
COUNTY COUNSEL
County of Santa Barbara
105 East Anapamu Street
Santa Barbara, CA 93101
(805) 568-2950

Se 68 1 DH mn Sf BY LY =

NR NR NR RD mmm meme
na +» |W NO = SF Oo DO HT KO NH kB OUheRhlhlUwNlUlUmre CC;

26
27
28

Material. If only a portion or portions of the material on a page qualifies for
protection, the Producing Party also must clearly identify the protected
portion(s) (e.g., by making appropriate markings in the margins).

A Party or Non-Party that makes original documents available for
inspection need not designate them for protection until after the inspecting Party
has indicated which documents it would like copied and produced. During the
inspection and before the designation, all of the material made available for
inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
identified the documents it wants copied and produced, the Producing Party
must determine which documents, or portions thereof, qualify for protection
under this Order. Then, before producing the specified documents, the
Producing Party must affix the CONFIDENTIAL legend to each page that
contains Protected Material. If only a portion or portions of the material on a
page qualifies for protection, the Producing Party also must clearly identify the
protected portion(s) (e.g., by making appropriate markings in the margins).

(b) for documents, materials, or testimony of a highly confidential or
Sensitive nature, that the Producing Party affix in a prominent place the legend
“CONFIDENTIAL — COUNSEL’S EYES ONLY,” which items may be
disclosed only to Counsel.

(c) for testimony given in depositions that the Designating Party
identify the Disclosure or Discovery Material on the record, before the close of
the deposition all protected testimony.

(d) for information produced in some form other than documentary and
for any other tangible items, that the Producing Party affix in a prominent place
on the exterior of the container or containers in which the information is stored
the legend “CONFIDENTIAL.” If only a portion or portions of the information

warrants protection, the Producing Party, to the extent practicable shall identify
7

 

 

[PROPOSED] STIPULATED PROTECTIVE ORDER

 
COUNTY COUNSEL
County of Santa Barbara
105 East Anapamu Street
Santa Barbara, CA 93101
(805) 568-2950

Co O26 1 A A &} BY BY

NY Mw BO BOND OD mm mmm
wn & SW NO So OO UMlUlUGSTCOCODClClCUlUlUL,lUlCULWDNlUlUrehlCUS

26
27

the protected portions(s).

5.3. Inadvertent Failures to Designate. If timely corrected, an
inadvertent failure to designate qualified information or items does not,
standing alone, waive the Designating Party’s right to secure protection under
this Order for such material. Upon timely correction of a designation, the
Receiving Party must make reasonable efforts to assure that the material is
treated in accordance with the provisions of this Order.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any Party or Non-Party may challenge a
designation of confidentiality at any time that is consistent with the Court’s
Scheduling Order.

6.2 Meet and Confer. The Challenging Party shall initiate the dispute
resolution process under Local Rule 37.1 et seq.

6.3. The burden of persuasion in any such challenge proceeding shall
be on the Designating Party. Frivolous challenges, and those made for an
improper purpose (e.g., to harass or impose unnecessary expenses and burdens
on other parties) may expose the Challenging Party to sanctions. Unless the
Designating Party has waived or withdrawn the confidentiality designation, all
parties shall continue to afford the material in question the level of protection to
which it is entitled under the Producing Party’s designation until the Court rules
on the challenge.

7. ACCESS TO AND USE OF PROTECTED MATERIAL

7.1 Basic Principles. A Receiving Party may use Protected Material
that is disclosed or produced by another party or by a Non-Party in connection
with this Action only for prosecuting, defending, or attempting to settle this
Action. Such Protected Material may be disclosed only to the categories of

persons and under the conditions described in this Order. When the Action has
8

 

 

[PROPOSED] STIPULATED PROTECTIVE ORDER

 
COUNTY COUNSEL
County of Santa Barbara
105 East Anapamu Street
Santa Barbara, CA 93101
(805) 568-2950

Co Oo 1 HO UN fF BRB YL

Ny NBO NO RD ON OO mm mm meme
a & |) NY = S&S S&S Be TQ A MH hk HR NY = CC

26
27
28

been terminated, a Receiving Party must comply with the provisions of section
13 below (FINAL DISPOSITION).

Protected Material must be stored and maintained by a Receiving Party at
a location and in a secure manner that ensures that access is limited to the
persons authorized under this Order.

7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
otherwise ordered by the court or permitted in writing by the Designating Party,
a Receiving Party may disclose any information or item designated
“CONFIDENTIAL” only to:

(a) the Receiving Party’s Counsel in this Action, as well as employees
of said Counsel to whom it is reasonably necessary to disclose the information
for this Action;

(b) the officers, directors, and employees (including House Counsel)
of the Receiving Party to whom disclosure is reasonably necessary for this
Action;

(c) Experts (as defined in this Order) and investigators of the
Receiving Party to whom disclosure is reasonably necessary for this Action and
who have signed the “Acknowledgment and Agreement to Be Bound (Exhibit
A);

(d) the court and its personnel;

(€) court reporters and their staff;

(f) professional jury or trial consultants, mock jurors, and Professional
Vendors to whom disclosure is reasonably necessary for this Action and who
have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A);

(g) the author or recipient of a document containing the information or
a custodian or other person who otherwise possessed or knew the information;

(h) during their depositions, witnesses, and attorneys for witnesses, in
9

 

 

[PROPOSED] STIPULATED PROTECTIVE ORDER

 
COUNTY COUNSEL
County of Santa Barbara
105 East Anapamu Street
Santa Barbara, CA 93101
(805) 568-2950

So 6 ANY HA wn & | NH =

BM BO mmm meet
ne bh Ne SO hl OlUlUlUMOMUlUOCOCNO OP OeiaN ee

26
27

the Action to whom disclosure is reasonably necessary provided: (1) the
deposing party requests that the witness sign the form attached as Exhibit A
hereto; and (2) they will not be permitted to keep any confidential information
unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
A), unless otherwise agreed by the Designating Party or ordered by the court.
Pages of transcribed deposition testimony or exhibits to depositions that reveal
Protected Material may be separately bound by the court reporter and may not
be disclosed to anyone except as permitted under this Stipulated Protective
Order; and

(i) | any mediator or settlement officer, and their supporting personnel,
mutually agreed upon by any of the parties engaged in settlement discussions.

7.3 Disclosure of “CONFIDENTIAL — COUNSEL’S EYES ONLY”
Information or Items. Unless otherwise ordered by the court or permitted in
writing by the Designating Party, any information or item designated
“CONFIDENTIAL — COUNSEL’S EYES ONLY” may not be disclosed to any
Party or Non-Party except as follows:

(a) a Party’s Counsel;

(b) the court and its personnel;

(c) court reporters and their staff:

(d) the author or recipient of a document containing the information or
a custodian or other person who otherwise possessed or knew the information;
and

(e) any mediator or settlement officer, and their supporting personnel,
mutually agreed upon by any of the parties engaged in settlement discussions.
8. PROTECTED MATERIAL SUBPOENAED OR ORDERED
PRODUCED IN OTHER LITIGATION

If a Party is served with a subpoena or a court order issued in other
10.

 

 

[PROPOSED] STIPULATED PROTECTIVE ORDER

 
COUNTY COUNSEL
County of Santa Barbara
105 East Anapamu Street
Santa Barbara, CA 9310]
(805) 568-2950

eo © Aj HD rn &} | YY =

BBD OO meme meme
an +f |! NY m= SCS Oo Oe HTD On nH hk eR NY = CO

26
27

litigation that compels disclosure of any information or items designated in this
Action as Protected Material, that Party must:

(a) promptly notify in writing the Designating Party. Such notification
shall include a copy of the subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or
order to issue in the other litigation that some or all of the material covered by
the subpoena or order is subject to this Protective Order. Such notification shall
include a copy of this Stipulated Protective Order; and

(c) cooperate with respect to all reasonable procedures sought to be
pursued by the Designating Party whose Protected Material may be affected.

If the Designating Party timely seeks a protective order in that other
litigation, then the Party served with the subpoena or court order shall not
produce any information designated in this action as Protected Material before a
determination by the court from which the subpoena or order issued, unless the
Party has obtained the Designating Party’s permission. The Designating Party
shall bear the burden and expense of seeking protection in that court of its
confidential material and nothing in these provisions should be construed as
authorizing or encouraging a Receiving Party in this Action to disobey a lawful
directive from another court.

9. ANON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
PRODUCED IN THIS LITIGATION

(a) The terms of this Order are applicable to information produced by
a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
information produced by Non-Parties in connection with this litigation is
protected by the remedies and relief provided by this Order. Nothing in these
provisions should be construed as prohibiting a Non-Party from seeking

additional protections.
11.

 

 

[PROPOSED] STIPULATED PROTECTIVE ORDER

 
COUNTY COUNSEL
County of Santa Barbara
105 East Anapamu Street
Santa Barbara, CA 93101
(805) 568-2950

So 6S JT AO uh k& DH NH =

Ny BM NH RD ND mm mmm
a & &© NY —- S&S © By AnA un &F YB NY =& COC

26
27

(b) In the event that a Party is required, by a valid discovery request, to
produce a Non-Party’s confidential information in its possession, and the Party
is subject to an agreement with the Non-Party not to produce the Non-Party’s
confidential information, then the Party shall:

(1) promptly notify in writing the Requesting Party and the Non-
Party that some or all of the information requested is subject to a confidentiality
agreement with a Non-Party;

(2) promptly provide the Non-Party with a copy of the
Stipulated Protective Order in this Action, the relevant discovery request(s), and
a reasonably specific description of the information requested; and

(3) make the information requested available for inspection by
the Non-Party, if requested.

(c) Ifthe Non-Party fails to seek a protective order from this court
within 14 days of receiving the notice and accompanying information, the
Receiving Party may produce the Non-Party’s confidential information
responsive to the discovery request. If the Non-Party timely seeks a protective
order, the Receiving Party shall not produce any information in its possession or
control that is subject to the confidentiality agreement with the Non-Party
before a determination by the court. Absent a court order to the contrary, the
Non-Party shall bear the burden and expense of seeking protection in this court
of its Protected Material.

10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has
disclosed Protected Material to any person or in any circumstance not
authorized under this Stipulated Protective Order, the Receiving Party must
immediately (a) notify in writing the Designating Party of the unauthorized

disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
12.

 

 

[PROPOSED] STIPULATED PROTECTIVE ORDER

 
COUNTY COUNSEL
County of Santa Barbara
105 East Anapamu Street
Santa Barbara, CA 93101
(805) 568-2950

Co © ~jT A nA fk}. | NH

Nn NN HY NN RQ om mmm mkt
OO -& &» NY = S&F © OB AT OA nA &F YW NY —& C

26
27

Protected Material, (c) inform the person or persons to whom unauthorized
disclosures were made of all the terms of this Order, and (d) request such person
or persons to execute the “Acknowledgment and Agreement to Be Bound” that
is attached hereto as Exhibit A.

11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

PROTECTED MATERIAL

When a Producing Party gives notice to a Receiving Party that certain
inadvertently produced material is subject to a claim of privilege or other
protection, the obligations of the Receiving Party are those set forth in Federal
Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
whatever procedure may be established in an e-discovery order that provides for
production without prior privilege review. Pursuant to Federal Rule of Evidence
502(d) and (3), insofar as the parties reach an agreement on the effect of
disclosure of a communication or information covered by the attorney-client
privileged or work product protection, the parties may incorporate their
agreement in the stipulated protective order submitted to the court.

12. MISCELLANEOUS

12.1 Right to Further Relief. Nothing in this Order abridges the right of
any person to seek its modification by the Court in the future.

12.2 Right to Assert Other Objections. By stipulating to the entry of this
Protective Order no Party waives any rights it otherwise would have to object to
disclosing or producing any information or item on any ground not addressed in
this Stipulated Protective Order. Similarly, no Party waives any right to object
on any ground to use in evidence of any of the material covered by this
Protective Order.

12.3 Filing Protected Material. A Party that seeks to file under seal any

Protected Material must comply with Civil Local Rule 79-5. Protected Material
13.

 

 

[PROPOSED] STIPULATED PROTECTIVE ORDER

 
COUNTY COUNSEL
County of Santa Barbara
105 East Anapamu Street
Santa Barbara, CA 93101
(805) 568-2950

eo © ~7JT HD on B&B WH WY =

~~ YY YN NO ND Ne eee
On & &» NY = S&S 6 OB DT HR HN B BW WY —& OC

26
27
28

may only be filed under seal pursuant to a court order authorizing the sealing of
the specific Protected Material at issue; f Seas eee to file Protected © Ing
Material under seal is denied by the court, then the Receiving Party may file the
information in the public record unless otherwise instructed by the court.
13. FINAL DISPOSITION

After the final disposition of this Action, as defined in paragraph 4,
within 60 days of a written request by the Designating Party, each Receiving
Party must return all Protected Material to the Producing Party or destroy such
material. As used in this subdivision, “all Protected Material” includes all
copies, abstracts, compilations, summaries, and any other format reproducing or
capturing any of the Protected Material. Whether the Protected Material is
returned or destroyed, the Receiving Party must submit a written certification to
the Producing Party (and, if not the same person or entity, to the Designating
Party) by the 60 days deadline that (1) identifies (by category, where
appropriate) all the Protected Material that was returned or destroyed and (2)
affirms that the Receiving Party has not retained any copies, abstracts,
compilations, summaries or any other format reproducing or capturing any of
the Protected Material. Notwithstanding this provision, Counsel are entitled to
retain an archival copy of all pleadings, motion papers, trial, deposition, and
hearing transcripts, legal memoranda, correspondence, deposition and trial
exhibits, expert reports, attorney work product, and consultant and expert work
product, even if such materials contain Protected Material. Any such archival
copies that contain or constitute Protected Material remain subject to this
Protective Order as set forth in Section 4 (DURATION).
14. Any violation of this Order may be punished by any and all appropriate
measures including, without limitation, contempt proceedings and/or monetary

sanctions.
14,

 

 

[PROPOSED] STIPULATED PROTECTIVE ORDER

 
COUNTY COUNSEL
County of Santa Barbara
105 East Anapamu Street
Santa Barbara, CA 93101
(805) 568-2950

Seo f©F A Hn an & HH YO =

Bm BR OO mm mm mmm
aA ff} | NO = Ss Oo eo HT HO Mn hk. eR YY SF CO

26
27
28

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

Dated: June 18, 2019

Dated: June 18, 2019

MICHAEL C. GHIZZONI
COUNTY COUNSEL

By: /s/ - Julius Abanise
Julius Abanise

Deputy County Counsel
Attorneys for Defendant
CRYSTAL BATTERSON

LAW OFFICES OF YORK & GARVEY

By: /s/ - Darrell J. York
Darrell J. York
Attorneys for Plaintiff
JOSE OJEDA

I, Darrell J. York, attest that all other signatories listed, and on whose behalf

this filing is submitted, concur in the filing’s content and have authorized the

filing. (Local Rule 5-4.3.4.)
Dated: June 18, 2019

LAW OFFICES OF YORK & GARVEY

By: /s/ - Darrell J. York
Darrell J. Yor
Attorneys for Plaintiff
JOSE OJEDA

15.

 

 

[PROPOSED] STIPULATED PROTECTIVE ORDER

 
EXHIBIT “A”
ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

I, [print or type full name], of

 

[print or type full address], declare under penalty of

 

perjury that I have read in its entirety and understand the Protective Order
(“Order’’) that was issued by the United States District Court for the Central

District of California on in the case of Jose Ojeda v.

 

Crystal Batterson, Case No. 2:18-cv-9523 R (PLAx). | agree to comply with and
to be bound by all the terms of this Order and I understand and acknowledge that
failure to so comply could expose me to sanctions and punishment in the nature
of contempt. I solemnly promise that I will not disclose in any manner any
information or item that is subject to this Order to any person or entity except in
strict compliance with the provisions of this Order. I further agree to submit to the
jurisdiction of the United States District Court for the Central District of
California for the purpose of enforcing the terms of this Order, even if such
enforcement proceedings occur after termination of this action. I hereby appoint
[print or type full name] of

[print or type full address and

 

 

telephone number] as my California agent for service of process in connection
with this action or any proceedings related to enforcement of this Order.
Date:

 

City and State where sworn and signed:

 

Printed name:

 

Signature:

 
